Citation Nr: 9906634	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-41 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a hyperpigmented 
area of the anterior right ankle, claimed as a rash, as 
secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to herbicide exposure.

3.  Entitlement to an increased rating for psychophysiologic 
reaction with pancreatitis, currently rated 50 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 1972 the RO, inter alia, granted entitlement to 
service connection for psychophysiologic gastrointestinal 
reaction with pancreatitis, assigned a 10 percent disability 
rating, and denied entitlement to service connection for a 
back disorder.

In February 1983 the Board, inter alia, denied entitlement to 
an increased rating for psychophysiologic gastrointestinal 
reaction with pancreatitis and denied entitlement to service 
connection for a back disorder.

In June 1996 the RO continued a 10 percent disability rating 
for psychophysiologic gastrointestinal reaction with 
pancreatitis, denied reopening a claim for entitlement to 
service connection for a back disorder and denied entitlement 
to service connection for exposure to Agent Orange.  In 
September 1996 the veteran perfected an appeal as to these 
issues.

In a May 1997 rating decision the RO, inter alia, granted an 
increased rating of 50 percent for psychophysiologic 
gastrointestinal reaction with pancreatitis, and denied 
entitlement to service connection for a hyperpigmented area 
of the anterior right ankle, claimed as a rash secondary to 
herbicide exposure, and peripheral neuropathy as secondary to 
herbicide exposure.




Although in the May 1997 supplemental statement of the case 
the RO noted that additional action was required to perfect 
an appeal as to new issues, the Board finds the issues listed 
on the title page of this decision are adequately developed 
for appellate review.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202 (1998); see also AB v. Brown, 6 Vet. App. 35 (1993).

However, the Board notes that subsequent to the last 
supplemental statement of the case as to the issues presently 
on appeal, the veteran submitted additional evidence 
pertinent to his application to reopen a claim for 
entitlement to service connection for a back disorder.  As 
the veteran has not waived RO consideration of this evidence, 
the Board finds that appellate review of this matter must be 
deferred for additional RO development.  See 38 C.F.R. 
§ 20.1304(c) (1998).

The issues of entitlement to an increased rating for 
psychophysiologic reaction with pancreatitis and whether new 
and material evidence has been submitted to reopen a claim 
for entitlement to service connection for a back disorder are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The claim for service connection for a hyperpigmented 
area of the anterior right ankle, claimed as a rash, as 
secondary to herbicide exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  The claim for service connection for peripheral 
neuropathy as secondary to herbicide exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for service connection for a hyperpigmented 
area of the anterior right ankle, claimed as a rash, as 
secondary to herbicide exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for peripheral 
neuropathy as secondary to herbicide exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Certain disorders associated with herbicide agent exposure in 
service are presumed to be service-connected if they are 
manifested to a compensable degree within a specified time 
period.  See 38 C.F.R. §§ 3.307, 3.309 (1998).

The Board notes that during the course of this appeal the law 
was revised with respect to the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  Pertinent laws were amended to 
include acute and subacute peripheral neuropathy as 
enumerated diseases for the presumption of service connection 
due to herbicide agent exposure.  The regulations also note 
that acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within 2 years.  
38 C.F.R. § 3.309(e) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. §  3.303(d) (1998).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeals (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  




The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  

In the absence of proof of a present disability there can be 
no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  


Factual Background

Service medical records show that in June 1970 the veteran 
was treated for a rash.  The examiner's impression was 
neurodermatitis to the face and right arm.  The veteran's 
October 1970 separation examination revealed a normal 
clinical evaluation of the skin.  Records are negative for 
complaint or treatment related to any neurological disorders.  
The separation examination revealed a normal clinical 
neurologic evaluation.

Service records show that the veteran had 11 months and 11 
days of foreign and/or sea service.  Awards and decorations 
include the Vietnam Service Medal, with 2 stars, the Vietnam 
Campaign Medal, with device, and the Combat Action Ribbon.  

VA outpatient treatment records dated in April 1993 show the 
veteran reported a 20 year history of rash to the right chest 
and left ankle, with pruritus to the left ankle.  The 
examiner noted scaly plaques to the flanks, and lichen 
plaques to the left ankle.  The diagnoses included lichen 
simplex chronicus to the left ankle and probable tinea 
versicolor.  No opinion as to etiology or relationship to 
Agent Orange exposure was provided.  A May 1993 report noted 
lichen simplex chronicus was resolved to the trunk and that 
tinea pedis was improved.  

Private medical records dated in February 1995 show that the 
veteran complained of diffuse aching in the muscles.  The 
physician noted the veteran's arm and leg pains appeared to 
be related to alcoholic neuritis.  Records dated in June 1996 
show the veteran had significant residuals related to alcohol 
ingestion, and a fine tremor to the hands.  The diagnoses 
included alcohol abuse and probable exposure to Agent Orange 
and Agent Orange Syndrome.

In his September 1996 substantive appeal, the veteran stated 
that he had experienced a skin disorder and peripheral 
neuropathy since his return from Vietnam.  




A November 1996 emergency transportation services report 
showed the veteran complained of the sudden onset of 
numbness, tingling and cramping to the hands.  A diagnosis of 
anxiety attacks was provided.  Subsequent diagnoses included 
panic disorder and anxiety disorder.

During VA general medical examination in December 1996, the 
veteran reported 22 years earlier he had developed numbness 
to the hands and sometimes to the feet.  He stated he 
occasionally dropped objects because of a lack of feeling to 
his hands and experienced decreased manipulative ability.  
The examiner noted the veteran appeared well, was well 
developed and was in no acute distress.  He moved normally 
about the examining room, and was able to dress, undress and 
mount and dismount from the examining table.  

Upon examination the examiner noted hyperesthesia to the 
right upper extremity to pinprick in a glove distribution, 
but not to light touch.  Biceps and triceps were 2+, and grip 
strengths were normal.  There were no sensory deficits to the 
lower extremities, but the veteran reported intermittent 
numbness to the feet.  The diagnoses included sensory 
deficits to the arms and legs by history.

In an addendum to the examination report, the examiner noted 
the veteran complained of a hyperpigmentation to the anterior 
aspect of the right ankle, which was demonstrated upon 
examination.  No diagnosis as to this disorder was provided.  
A color photograph of the area was included with the report.

VA neurological examination in January 1997 noted review of 
the record revealed no evidence of rash or damage as a result 
of Agent Orange exposure.  The examiner also noted that a 
diagnosis of generalized peripheral neuropathy could not be 
provided based upon examination, and recommended no further 
testing until the issue of alcoholic neuritis had been 
settled.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection for the 
disorders at issue are not well grounded and should be 
denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders the 
veteran's claims not well grounded.

Based on the evidence currently of record, the Board finds 
the veteran has submitted no competent evidence demonstrating 
a hyperpigmented area of the anterior right ankle and 
peripheral neuropathy, secondary to herbicide exposure, or 
otherwise related to active service.  

Although private medical reports noted diagnoses of probable 
exposure to Agent Orange and Agent Orange Syndrome, the 
reports did not include an opinion relating the claimed skin 
or neurologic disorders to exposure to Agent Orange.  In 
fact, VA examination in January 1997 found no evidence of 
rash as a result of Agent Orange exposure to the right ankle, 
and recommended no further testing as to the claimed 
peripheral neuropathy disorder until the issue of alcoholic 
neuritis had been settled.

The only evidence of any present disability related to active 
service is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide an opinion or diagnosis because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is also not competent to 
establish a nexus.

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claims well grounded.  
Espiritu.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, Tirpak, the 
veteran's claims for service connection for the disorders at 
issue must be denied as not well grounded.

Although the Board considered and denied the veteran's clam 
of entitlement to service connection for a hyperpigmented 
area of the anterior right ankle, claimed as a rash, as 
secondary to herbicide exposure on a ground different from 
that of the RO, which denied the claim on the merits, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claim was well grounded, the RO 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a hyperpigmented area of the anterior right ankle, claimed as 
a rash, as secondary to herbicide exposure.




The Board further finds that the veteran has not indicated 
the existence of any post service medical evidence that has 
not already been obtained that would well ground his claims.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997);  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a hyperpigmented area 
of the anterior right ankle, claimed as a rash, as secondary 
to herbicide exposure, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to herbicide exposure, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




As to the issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a back disorder, the record reflects that in 
October 1998 the Board received additional documentary 
evidence which was not previously considered by the RO.  The 
Board notes that the veteran did not waive RO consideration 
of the new evidence.  

VA regulations provide that pertinent evidence received by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
expressly waived by an appellant.  See 38 C.F.R. § 20.1304 
(1998).

As to the issue of entitlement to an increased rating for 
psychophysiologic reaction with pancreatitis, the Board notes 
that recent VA psychiatric examinations included psychiatric 
diagnoses in addition to the service-connected disability 
without opinion as to etiology.  The Board finds that 
additional development is required to determine the extent to 
which the veteran's present social and industrial impairment 
is solely due to his service-connected disability.

VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).



Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence, VA and non-VA, pertinent to the 
issues on appeal.  

The veteran is requested to provide 
authorization for the release of any 
necessary private medical records.  
Regardless of the veteran's response, the 
RO should obtain and associate with the 
claims file all outstanding VA treatment 
reports.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
present degree of impairment caused by 
his service-connected psychophysiologic 
gastrointestinal reaction with 
pancreatitis.  The claims folder, copies 
of the previous and amended criteria for 
rating psychiatric disorders, and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
service-connected disability.  The report 
of examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.




If there are found to be psychiatric 
disorder(s) other than psychophysiologic 
gastrointestinal reaction with 
pancreatitis, the examiner should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner should 
also comment on the extent to which the 
veteran is impaired by his service-
connected psychiatric disorder(s) as to 
occupational and social functioning.  The 
examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF) scale, and include a 
definition of the numerical code 
assigned.  Any opinions provided by the 
examiner must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  

In particular, the RO should ensure that 
the requested examinations and required 
opinions are responsive to and in 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  

5.  As to the issue of whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to service 
connection for a back disorder, the RO 
consideration the matter in light of the 
new evidence received by the Board.  See 
38 C.F.R. § 20.1304.

If the benefits sought on appeal, for which a timely notice 
of disagreement was filed, are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claims.  
38 C.F.R. § 3.655 (1998).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

